Citation Nr: 1103378	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Veteran failed to report for a hearing before a member of the 
Board of Veterans' Appeals scheduled in October 2009.  In 
November 2010, he requested that he be afforded an additional 
opportunity to present testimony at a hearing.  Although the 
Veteran has not been scheduled for an additional hearing, in 
light of the current favorable decision, the Board finds that any 
additional development would result in an unnecessary delay in 
the award of benefit.


FINDINGS OF FACT

1.  The Veteran has been rated as 100 percent disabled as of 
April 26, 2004, due to permanent disabilities including 
posttraumatic stress disorder, diabetes mellitus, diabetic 
nephropathy, right upper extremity diabetic peripheral 
neuropathy, left upper extremity diabetic peripheral neuropathy, 
right lower extremity diabetic peripheral neuropathy, left lower 
extremity diabetic peripheral neuropathy, bilateral hearing loss, 
tinnitus and erectile dysfunction.

2.  The Veteran has permanent and total service-connected 
disability due to his service-connected peripheral nephropathy of 
the lower extremities which so affects the functions of balance 
or propulsion as to preclude locomotion without the aid of a 
cane, walker or a scooter.





CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have been met.  38 
U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809, 
3.809a (2010).

2.  The appeal for entitlement to a special home adaptation grant 
is moot, for the reason that a special home adaptation grant 
under 38 U.S.C.A. § 2101(b) is available only where a claimant is 
not eligible for the more substantial benefit of specially 
adapted housing under 38 U.S.C.A. § 2101(a).  See 38 U.S.C.A. § 
2101(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, sufficient evidence is of record 
to grant the matter on appeal.  Therefore, no further notice or 
development is needed.

Analysis 

The Veteran's application for specially adopted housing or a 
special home adaptation grant was received in June 2008.

Applicable regulations provide that specially adapted housing is 
available to a veteran who has a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or (3) the 
loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury, or with loss of use of 
one upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
2002); 38 C.F.R. § 3.809 (2010).

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not established, a 
veteran can qualify for a grant for necessary special home 
adaptations if he/she has compensation based on permanent and 
total service-connected disability which: (1) is due to blindness 
in both eyes with 5/200 visual acuity or less; or (2) includes 
the anatomical loss or loss of use of both hands. 38 C.F.R. § 
3.809a(b).  The assistance referred to in this section will not 
be available to any veteran more than once.  38 C.F.R. § 
3.809a(a).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function of the hand or foot, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance and 
propulsion, etc., in the case of the foot, could be accomplished 
equally well by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete ankylosis 
of two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as 
loss of use of the hand or foot involved.  Complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve, 
will be taken as loss of use of the foot.  38 C.F.R. §§ 
3.350(a)(2), 4.63.  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

In this case, service connection is in effect for multiple 
disorders, including the following: diabetic nephropathy rated as 
100 percent disabling from October 3, 2007, posttraumatic stress 
disorder, rated as 50 percent disabling; diabetes mellitus, rated 
as 20 percent disabling; diabetic nephropathy, currently rated as 
100 percent disabling; right upper extremity diabetic peripheral 
neuropathy, rated as 10 percent disabling; left upper extremity 
diabetic peripheral neuropathy, rated as 10 percent disabling; 
right lower extremity diabetic peripheral neuropathy, rated as 10 
percent disabling; left lower extremity diabetic peripheral 
neuropathy, rated as 10 percent disabling; bilateral hearing 
loss, rated as noncompensable; tinnitus, rated as 10 percent 
disabling; and erectile dysfunction, rated as noncompensable.  
The combined evaluation for compensation is 100 percent from 
January 26, 2007.   The Veteran, however, was assigned a total 
disability rating based on individual unemployability, effective 
April 10, 2004.

The claims file contains VA and private treatment records.  In 
March 2008, the Veteran reported complaints of weakness and 
numbness in his legs, causing him to trip and occasionally 
collapse.  His private treatment provider noted a history of 
diabetes mellitus, fluid overload, peripheral diabetic 
neuropathy, hypertension and cardiac difficulties.  He opined 
that the Veteran's falls were likely due to the progression of 
his diabetic neuropathy. 

VA treatment records indicated that a scooter and a chair lift 
were recommended in August 2008.  At that time, the Veteran could 
only walk 500 feet, even when using his walker, and he reported 
that his right leg would occasionally give away without warning.  
He utilized a cane most of the time, a dolomite walker for longer 
walks and a lift at his home.  

In November 2008, a private treatment provider submitted that the 
Veteran was dialysis-dependent and because he lived in a remote 
area it was recommended that he have a generator installed in 
case of power failures.  

Upon VA examination dated in February 2009, the examiner noted 
that the Veteran utilized a wheeled walker, cane and a scooter.  
He experienced dizziness at least once a day and his imbalance 
nearly constantly affected his ability to ambulate.  The Veteran 
experienced lower extremity weakness and some decrease in 
proprioceptive sense that affected his ability to protect himself 
from the daily environment.  His gait was ataxic and antalgic.  
He could walk up to a few hundred yards without the assistance of 
another person.  

In August 2009, the Veteran was in the process of having a ramp 
installed in his house.  He had a history of diabetic 
neuropathies with severely diminished sensation in feet and lower 
legs.  At that time, he reported frequent falls.  Overall 
strength in his upper and lower extremities was 5/5; however, his 
obesity limited his hip flexion.  He ambulated with the 
assistance of a rollatory type walker for distances of 50 to 60 
feet.  He walked very cautiously and demonstrated obvious 
difficulty with foot placement.  

Given the foregoing, the Board finds that the evidence is more 
than sufficient to show that the Veteran has permanent and total 
service-connected disability due to the loss or loss of use of 
the lower extremities together, which so affects the functions of 
balance or propulsion as to preclude locomotion without the aid 
of a cane, walker or a scooter.  Indeed, even with the use of a 
cane, walker and a scooter he has experienced multiple falls.  
The regulatory definition of "preclude locomotion" has been 
met--the Veteran has a longstanding need "for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible."  See 38 C.F.R. § 3.809(d).  All 
statutory and regulatory criteria for eligibility for specially 
adapted housing have been met.  Accordingly, entitlement to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a) is established.

In light of the grant of entitlement to specially adapted 
housing, the claim for a special home adaptation grant under 38 
U.S.C.A. § 2101(b) is rendered moot as this benefit is available 
only if a veteran is not entitled to the more substantial benefit 
of specially adapted housing under 38 U.S.C.A. § 2101(a).


ORDER

Entitlement to specially adapted housing is granted.

The issue of entitlement to a special home adaptation grant is 
moot; the appeal as to this issue is therefore denied as a matter 
of law.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


